Name: Commission Implementing Regulation (EU) 2015/198 of 6 February 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for Canada in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  international trade;  America;  trade;  animal product;  agricultural policy
 Date Published: nan

 10.2.2015 EN Official Journal of the European Union L 33/9 COMMISSION IMPLEMENTING REGULATION (EU) 2015/198 of 6 February 2015 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for Canada in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC (1) of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Articles 23(1), 24(2) and 25(2) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (3) lays down veterinary certification requirements for imports into and transit, including storage during transit, through the Union of poultry and poultry products (the commodities). It provides that the commodities may only be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) Regulation (EC) No 798/2008 also lays down the conditions for a third country, territory, zone or compartment to be considered as free from highly pathogenic avian influenza (HPAI). (3) Canada is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of the commodities is authorised from the whole of its territory. (4) An Agreement between the Union and Canada (4) provides for a swift mutual recognition of regionalisation measures in the event of outbreaks of a disease in the Union or in Canada (the Agreement). (5) On 4 December 2014, Canada confirmed the presence of HPAI of subtype H5N2 on its territory and it may therefore no longer be considered as free from that disease. The veterinary authorities of Canada immediately suspended issuing veterinary certificates for consignments of commodities intended for export to the Union. Canada has also implemented a stamping-out policy in order to control HPAI and limit its spread. (6) Canada has submitted information on the epidemiological situation on its territory and the measures it has taken to prevent the further spread of HPAI which has now been evaluated by the Commission. On the basis of that evaluation, as well as the commitments laid down in the Agreement and the guarantees provided by Canada, it is appropriate to conclude that limiting the restrictions on the introduction into the Union of commodities to the area affected by HPAI, which the veterinary authorities of Canada have placed under restrictions due to the current outbreaks, should be sufficient to cover the risks associated with the introduction into the Union of the commodities. (7) Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part 1 of Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (4) Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products as approved on behalf of the Community by Council Decision 1999/201/EC (OJ L 71, 18.3.1999, p. 3). ANNEX In Part 1 of Annex I to Regulation (EC) No 798/2008, the entry for Canada is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status (7) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 CA  Canada CA-0 Whole country SPF EP, E S4 CA-1 The whole country of Canada excluding area CA-2 BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP N A S1, ST1 WGM VIII POU, RAT N CA-2 Area of Canada described as Primary Control Zone  within delimited by the following boundaries:  on the west, the Pacific Ocean;  on the south, the border to the United States of America;  on the north, Highway 16;  on the east, the border between the Provinces of British Columbia and Alberta. WGM VIII P2 4.12.2014 POU, RAT N P2